Citation Nr: 0739081	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Paul, Minnesota Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran was afforded an informal conference with a 
Decision Review Officer in October 2006.  A copy of the 
conference report is associated with the claims file.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran has PTSD due to an in-service incident of 
sexual trauma.

2. The in-service incident of sexual trauma has been 
corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

III.  Analysis

The veteran contends that he has PTSD as a result of an 
incident of sexual trauma that occurred in late November 1974 
while in military service.  He maintains that he was attacked 
and raped by a group of six to eight men on a beach near the 
Keesler Air Force Base in Biloxi, Mississippi.

There is no documentation in the veteran's service records 
regarding the claimed attack or rape in November 1974.  The 
veteran testified during his Board hearing that he had 
suffered a gash in his head and was bleeding as a result of 
the rape, but no such injuries are documented in his service 
medical records.  See Travel Board Hearing Transcript at page 
13.  The veteran has stated that he did not report the sexual 
assault to authorities, or to family members, because he was 
ashamed of its occurrence.  In fact, treatment reports 
indicate that the veteran did not tell anyone about the 
incident until he participated in a sexual trauma counseling 
session at the VA Medical Center (VAMC) in St. Cloud, 
Minnesota in November 2004.

The veteran's service personnel records confirm that he was a 
student at the Keesler Air Force Base in Biloxi, Mississippi 
beginning in September 1974.  He was then transferred to 
Hancock Field in Syracuse, New York in February 1975 to work 
as a protective coating specialist.

Performance reports from the veteran's service personnel file 
reflect a significant decline between February 1975 and 
September 1976.  On each of three reports, his job 
performance was rated on a scale from 0 to 9, with 9 being 
the best possible score.  From February 1975 to May 1975, his 
first three months after his transfer to Hancock Field, the 
veteran received an overall evaluation of 9.  From May 1975 
to September 1975, he received an overall evaluation of 8.  
From September 1975 to September 1976, he received an overall 
evaluation of 4, and the reporting official noted that the 
veteran had performed his duties in a passive manner, lacked 
interest and initiative in his work and other related duties, 
had a negative attitude toward his career field, and had 
failed his CDC end of course examination twice to date.

The Board acknowledges a February 2004 VA examination report 
in which the VA medical examiner concluded that the veteran 
did not appear to have suffered an in-service sexual trauma 
and did not meet the criteria for PTSD.  However, her 
conclusions were based upon an entirely different incident; 
in fact, she had no knowledge of the beach attack which now 
serves as the basis for the veteran's current claim, which 
was filed in December 2004.

VA treatment records dated November 2004 to February 2006 
from the VAMC in St. Cloud contain references to the sexual 
assault that the veteran alleges to have occurred while in 
service in November 1974.  Throughout the course of his 
treatment at the VAMC, he attended both individual and group 
therapy sessions for his PTSD, documented as being due to 
military sexual trauma (MST).

As noted above, the veteran first reported the MST beach 
incident during a VA sexual trauma counseling session in 
November 2004.  At the conclusion of this session, the 
examiner assessed the veteran as having chronic PTSD with 
depression secondary to MST.

In a December 2004 VA psychotherapy treatment note, the 
veteran reiterated that he had not told anyone about the MST 
previously because of the sense of shame he felt with regard 
to the beach incident.

In a July 2005 VA treatment note, a VA psychiatrist confirmed 
the veteran's in-service PTSD stressor as being the sexual 
assault on the beach.  The psychiatrist noted that the 
veteran did not bring this incident to the psychiatrist's 
attention earlier because the veteran was embarrassed about 
it and did not want to discuss it.  The psychiatrist 
diagnosed the veteran with PTSD based on MST, despite 
acknowledging that he had no way of verifying the MST report.

In a September 2005 VA psychotherapy treatment note, the 
veteran reported that certain types of touches, words, or 
sounds will trigger memories of his MST, and that he lacks 
interest in having sexual relations with his current female 
partner.

In a February 2006 VA psychotherapy treatment note, the 
veteran again reported that he was a victim of MST in 1974, 
and that his current girlfriend was not aware of the MST 
incident.

During his VA examination in December 2006, the veteran 
described the sexual assault that took place on the beach 
while he was in service.  His description echoed the written 
account of this incident that he provided to VA in October 
2006.  After reviewing the veteran's claims folder, 
interviewing the veteran, and conducting psychological 
testing, the VA medical examiner diagnosed the veteran with 
PTSD (secondary to military sexual trauma) and major 
depressive disorder (recurrent, moderate).  The examiner 
concluded: "[I]t is more likely than not that the veteran's 
psychiatric conditions were caused in significant part during 
his military service."

In deciding whether the veteran has PTSD due to a sexual 
assault during service, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded to the 
various items of evidence in this case, based on the quality 
of the evidence and not necessarily on its quantity or 
source.

In this case, the veteran has been diagnosed with PTSD, most 
recently by the December 2006 VA medical examiner.  With 
regard to the veteran's claimed in-service stressor, there is 
no affirmative medical evidence of record that rebuts the 
positive findings of the VA examiners with regard to the 
sexual trauma incident that took place on the beach in 
Biloxi, Mississippi during the veteran's time in service.  As 
noted above, the February 2004 VA examiner was unaware of 
this incident, so therefore it was impossible for her to 
consider it in her examination report.  In addition to the VA 
medical opinions described above, the veteran's service 
performance evaluations reflect a significant decline for the 
time period following the incident, specifically between 
February 1975 and September 1976.  The Board has determined 
that this evidence is credible to corroborate the veteran's 
account of his in-service stressor incident.  Finally, the 
December 2006 VA medical examiner established a link between 
the veteran's current PTSD symptoms and his claimed in-
service stressor.

Accordingly, the Board concludes that the veteran has PTSD 
due to a verified in-service stressor.  As a result, service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


